DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 6 July 2022, in the matter of Application N° 16/852,758.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3 have been canceled.  Claims 4-27 are newly added.
Claims 2 and 4-27 are now pending, where claims 17-27 have been withdrawn from consideration by Applicants.
Originally filed claim 2 has been amended to recite a pharmaceutical composition comprising a bulking agent, a lubricant, and a lyophilized composition comprising arsenic or “LCCA,” wherein said LCCA is lyophilized particles comprising arsenic and a surfactant.  Support is provided for the amended limitation as well as those limitations that are newly presented.  No new matter has been added.
Thus, claims 2 and 4-16 now represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 14 April 2022 are acknowledged and have been considered.



Withdrawn Rejections
Rejections under 35 USC 102
Applicants’ amendments to claim 2, discussed above, are persuasive in overcoming each of the anticipation rejections raised over the claim.  As such the rejections of record over the teachings of Kwong and Qingpo et al. are withdrawn.

New Rejections
Applicants’ amendments have necessitated the following grounds of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qingpo et al. (CN101322719 A1; machine translation of record).
As discussed above, claim 2 now recites a pharmaceutical composition comprising a bulking agent, a lubricant, and a lyophilized composition comprising arsenic or “LCCA,” wherein said LCCA is lyophilized particles comprising arsenic and a surfactant.
Claim 6 recites that the bulking agent is mannitol and that the lubricant is talc, magnesium stearate or both.  Claims 7 and 8 recite that the arsenic used in the composition is arsenic trioxide.  Claims 9 and 10 recite that the surfactant is either sodium lauryl sulfate (SLS) or polysorbate 80.  Claims 14 and 15 recite that the pharmaceutical composition is in the form of a tablet or capsule.
Claim 1 of Qingpo discloses an arsenic trioxide solid lipid nanoparticle comprising arsenic trioxide and emulsifier (aka surfactant).  Claim 3 teaches that the emulsifier is selected from a small group of surfactants which is inclusive of Tween.  Example 3 more specifically teaches using Tween 80 (aka polysorbate 80).  See ¶[0085] and ¶[0091].  Claim 5 discloses that the solid lipid nanoparticles are subjected to freeze-drying to obtain a freeze-dried product of arsenic trioxide solid nanoparticles, thereby meeting Applicants’ recited product-by-process limitation.  The claim additionally discloses adding a supporting agent to the formulation that is ultimately freeze-dried.  Claim 9 discloses that said supporting agent is chosen from a small group of agents, among which is mannitol.  Adjuvants that may be used in the formation of solid preparations include such pharmaceutical excipients as talc and magnesium stearate.  See ¶[0054].
Paragraph [0049] discloses that conventional solid preparation pharmaceutical excipients are added and made into tablets, capsules, and other solids suitable for oral administration.
Based on the teachings of the reference, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of successfully producing the instantly claimed composition.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art ahead of the effective filing date of the instant application, absent a clear showing of evidence to the contrary.
	
Claims 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pre-Grant Publication Nº 2012/0245156 A1) as further evidenced by Pabari et al. (J Young Pharmacists; Jul-Sep 2012) and Curonno et al. (CN 102772413A; machine translation attached).
The limitations of claims 2, 6-10, 14, and 15 are discussed above.
Claim 4 recites that the LCCA and bulking agent components comprise about 98 wt% of the pharmaceutical composition and the lubricant comprises about 2 wt% of the pharmaceutical composition.
Claim 5 recites that the pharmaceutical composition comprises about 24-29 wt% of the LCCA and about 69-74 wt% of the bulking agent.  The Examiner notes that the combination of the bulking agent and LCCA, the latter of which comprises arsenic and surfactant, totals about 98 wt%.  This is consistent with the recitation of claim 4.  What is not delineated in either claim, is what percentage of the LCCA is due to arsenic or surfactant.
Claim 11 recites that the amount of surfactant by weight does not exceed about 50% the amount of the arsenic trioxide (by weight).  The Examiner broadly and reasonably interprets this limitation as reciting that the combination of arsenic trioxide and surfactant will be no greater than about 1:1 weight ratio.
Claim 12 recites that the LCCA lyophilized particles will have a D90 ranging from about 2-10 microns.  Claim 13 recites the property of the lyophilized particles of claim 2 having a BET surface area ranging from about 0.5-5 m2/g.  Consistent with MPEP §2112.01 (I) and (II), the Examiner respectfully submits that where the lyophilized particles of claim 2 are shown to be disclosed in the art, so too will the property be considered met, notably recognizing that said composition and properties thereto are inseparable.
Claim 16 recites that the capsule contains the LCCA lyophilized powder in an amount ranging from 0.25-50 mg.
Nguyen discloses a method for producing an oral lyophilizate composition comprising forming a liquid phase using at least homogenizing agent having tensioactive properties (i.e., a surfactant) and at least one pharmaceutical ingredient, a filler and/or a binding agent and a solvent.  The liquid phase is then lyophilized to form the oral lyophilizate composition (see e.g., Abstract; claim 1).  Claim 16 teaches that the active pharmaceutical ingredient that may be used is arsenic trioxide (see also ¶[0101]).  Paragraph [0102] teaches that the dosage form (e.g., tablet) will preferably contain from about 0.5-30 wt% of the active agent (e.g., arsenic trioxide).  The reference additionally, and more broadly teaches that the presence of the active ingredient may range from about 0.001% to about 80% by weight of the total dry weight of the dosage form.
The surfactant limitation is narrowed at claim 9 which teaches that the agent is a pharmaceutically acceptable surfactant having an HLB value ranging from about 15-20 and that it is selected from such compounds as sodium lauryl sulfate.  Claims 10 teaches that the homogenizing agent is present in an amount ranging from about 0.001 wt% to about 10 wt% of the total dry weight of the composition.  Claim 11 narrows that range further to about 0.1-5% by weight of the total dry weight of the oral lyophilizate composition.  Thus, the preferred ranges disclosed for the active and surfactant are considered to also teach and suggest the limitations recited by instant claim 11 whereby the surfactant is present in an amount that is half or less than half the weight of the arsenic trioxide present in the lyophilizate.  For instance, a weight ratio of surfactant to active of 0.1:0.5 discloses that the surfactant is present in an amount that is 20% of the active.
The foregoing ranges are also considered to read on the limitation of claim 5 whereby the LCCA, which comprises arsenic trioxide and surfactant, ranges from 24-29 wt% of the pharmaceutical composition.  Based on the disclosures of claims 10 and 11, the combination of the two components will range from 0.6-40% by weight of the total composition.
Regarding the recited bulking agent, the reference discloses that the practiced pharmaceutical composition will also contain a diluent (or filler) which is included to improve the physical properties of the lyophilized form.  The diluent is taught in ¶[0104] as being selected from compounds such as mannitol and that said diluent may be present in the dosage form in an amount ranging from 0.5-80 wt% relative to the total weight of the dry mass of the freeze-dried product.
Such is considered to teach the limitations recited in claim 2 and 4-6.
Regarding the recited lubricant component, Nguyen teaches that magnesium stearate as being one of the homogenizing agents that may be selected for inclusion in the practiced composition (see e.g., claim 9).  The Examiner concedes that the reference does not expressly teach how much magnesium stearate is included in its practiced dosage forms.  However, lubricant compounds such as magnesium stearate are well known and established in the art as being used in lower amounts such as 2 wt% or less.  Such is made evident by the attached study by Pabari et al. which adds 0.5% w/w magnesium stearate to each of its studied formulations (see e.g., Table 1).  The attached teachings of Curonno, are also directed to a dosage form prepared using lyophilization and disclose in the claims that magnesium stearate is a lubricant that is used in amounts ranging from about 0.25-2.5 wt% of the composition (see e.g., claims 22-23).
Thus, while the teachings of Nguyen fail to expressly disclose the amount of lubricant (magnesium stearate) used in its practiced dosage forms, the Examiner respectfully submits that such amounts would have been known to a person of ordinary skill in the art, ahead of the effective filing date of the instant application.  The limitations presented in claims 4 and 6 are therefore rendered prima facie obvious in view of such evidentiary showings.
The limitations of claim 12 are considered to be taught and suggested by Nguyen as well.  Preparation of the lyophilized particles is taught as being done so such that the active particles are in micronized or nanonized form of granules.  See ¶[0099].  For example, Table 5 discloses the use of micronized piroxicam in the amount of 10 mg/unit.  Despite not being an express disclosure of the amount of arsenic trioxide formulated into the practiced dose, the Examiner submits that it teaches and suggests an amount of active that is encompassed by the teachings of the reference that may be formulated into the final dosage form.  As such, the teaching is considered to teach and suggest the limitations presented in claim 16. 
Based on the combined teachings of the references, the Examiner submits that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.  Where the teachings of Nguyen would be considered deficient is with respect to the micronized size range of the recited LCCA particles as presented in claim 15.  The Examiner considers this limitation to be met for two reasons.  First, the composition of claim 2 is considered to be met such that the pharmaceutical composition of Nguyen is shown to teach one that comprises arsenic trioxide, sodium lauryl sulfate, mannitol, and magnesium stearate.  Secondly, the reference expressly discloses the product-by-process limitation recited by Applicants that forms the recited particles using lyophilization.  To this end, the Examiner respectfully submits that the composition and the method by which it is made are disclosed by the reference such that it would present a person of ordinary skill in the art with a reasonable expectation of achieving particles which meet the recited D90 size limitation, absent a clear showing of evidence to the contrary.
Therefore, the Examiner submits that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art ahead of the effective filing date of the instantly claimed invention.
	
	
All claims have been rejected; no claims are allowed.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615